Exhibit 32.0 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 The undersigned executive officers of the Registrant hereby certify that this Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: May 14, 2010 /s/Stephen E. Wessel Stephen E. Wessel Chief Executive Officer /s/Stephen F. Theriot Stephen F. Theriot Chief Financial Officer Note:A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to GS Financial Corp. and furnished to the Securities and Exchange Commission or its staff upon request. 25
